UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee RR eee eee ee eee ee ee ee x
CENTURION COMPANIES, INC, and
CHRISTOPHER POPPE,
Plaintiffs,
-against-
CARDINAL EQUITY, LLC and CESAR VALERO,
Defendants.
j= ee ee ee ee Be Be eB ee ee ee ee ee a eee Be ee xX
ORDER
(Corrected)

LEWIS A. KAPLAN, District Judge.

Plaintiffs filed this lawsuit on March 22, 2018.

 

 

|; DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: (| &

nett

 

news
iF Bi

fp

I!
;

 

USDS SDNY

18-cv-2540 (LAK)

(DI 1.) The complaint did not

adequately allege subject matter jurisdiction. The same day, the court ordered plaintiffs to file an
amended complaint correcting this defect, or else the action would be dismissed or remanded. (DI

4.) Plaintiffs did not file an amended complaint.

On August 19, 2019, the court granted plaintiffs’ motion for a default judgment. (DI
15.) The judgment was entered on the same day. (DI 17.) On October 3, 2019 defendants moved
to vacate the judgment under Federal Rule of Civil Procedure 60(b)(1). (DI 19.)

Defendants’ motion is granted and the case is dismissed for lack of subject matter

  

jurisdiction.
SO ORDERED.
Dated: November 27, 2019 } ; 4 /
/ A
Mem WAS Pla,
Xs he ab ue
poy

 

Lewis A. Kaplan

United States District Judge

od

 
